Exhibit 5.1 Horwitz, Cron & Jasper A Professional Law Corporation Attorneys at Law 4 Venture Plaza, Suite 390 Irvine, California 92618 Telephone (949) 450-4942 Facsimile(949) 453-8774 November 11, 2009 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re: Songwave Industries Dear Sir or Madam: The law firm of Horwitz, Cron & Jasper, P.L.C (the “Firm”), has acted as special counsel for Songwave Industries, a Nevada corporation (the "Company"), in connection with the preparation of the registration statement on Form S1 (the "Registration Statement"), dated November , 2009, with the Securities and
